[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              October 12, 2006
                             No. 06-11811                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 06-00016-CV-TWT-1

JOSEPH JOEY WILSON, JR.,


                                                           Plaintiff-Appellant,

                                  versus

GEORGIA STATE BOARD OF
PARDONS AND PAROLES,
BOARD MEMBERS,
W. C. DAVIS,


                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (October 12, 2006)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
      Joseph Joey Wilson, Jr., a Georgia prisoner proceeding pro se, appeals the

district court’s ruling dismissing his lawsuit, which alleged violations of the Due

Process and Ex Post Facto Clauses related to post-offense changes in Georgia’s

parole procedures, for failure to state a claim upon which relief might be granted.

On appeal, Wilson argues that the Board violated and continues to violate his due

process and ex post facto rights by holding parole hearings for him only every

eight years, even though, at the time his crimes of conviction were committed, the

law required that such hearings be held every year once the prisoner had served

seven years’ incarceration. Wilson relies heavily on Akins v. Snow, 922 F.2d 1558

(11th Cir. 1991).

      Subsequently, however, the U.S. Supreme Court issued decisions holding

that new parole procedures that decrease the frequency of parole reconsideration

hearings did not necessarily violate prisoners’ ex post facto rights. See California

Dep’t of Corr. v. Morales, 514 U.S. 499, 501-02, 115 S. Ct. 1597, 1599 (1995); see

also Garner v. Jones, 529 U.S. 244, 256-57, 120 S. Ct. 1362, 1370-71 (2000)

(addressing the Georgia rule at issue in the instant case). We have acknowledged

that the Supreme Court has overruled Akins. Swan v. Ray, 293 F.3d 1252, 1253

(11th Cir. 2002).




                                          2
      Wilson has argued only that the rule change facially constitutes an ex post

facto violation, an argument that is contrary to the applicable law. Accordingly,

the district court did not err in dismissing his lawsuit.

      AFFIRMED.




                                            3